Citation Nr: 0003773	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran had honorable active duty from April 4, 1969, to 
April 3, 1969, with a subsequent period of dishonorable 
active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In his May 1997 substantive appeal, the veteran requested a 
hearing before a Member of the Board.  In a June 1997 
statement, he requested a personal hearing before a hearing 
office at the RO.  The veteran failed to appear for scheduled 
hearings.  In an October 1997 statement, the veteran reported 
that he was unable to attend scheduled hearings because of 
his continued incarceration; he requested that his appeal 
continue.  Accordingly, the Board will proceed with appellate 
review of the veteran's case.

In the October 1995 rating decision on appeal, the RO also 
denied entitlement to service connection for bronchitis 
secondary to Agent Orange exposure.  In a letter received in 
March 1996, the veteran addressed the Agent Orange claim.  
The Board interprets this letters as expressing disagreement 
with the October 1995 denial.  Accordingly, the issue of 
entitlement to service connection for bronchitis due to 
exposure to Agent Orange is referred to the RO for issuance 
of a statement of the case.


FINDINGS OF FACT

1.  An unappealed decision of October 1988 denied reopening 
of the veteran's claim for service connection for post-
traumatic stress disorder.

2.  The evidence added to the record since the October 1988 
rating decision includes is redundant or cumulative of 
evidence previously of record or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a nervous 
condition to include post-traumatic stress disorder and 
alcoholism was originally denied by the RO in an October 1982 
rating decision.  The RO also denied reopening this claim in 
a June 1984 rating decision.  The last final denial on the 
matter was an October 1988 rating decision in which the RO 
determined again that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the October 1988 rating 
decision included service medical records which show no 
evidence of psychiatric disability.  Also of record was the 
report of a July 1982 VA psychiatric examination of the 
veteran.  That report states that the veteran gave a history 
of inservice stressors.  The examiner diagnosed alcohol 
dependence and possible intermittent explosive disorder, with 
no subjective or objective evidence of post-traumatic stress 
disorder.  Also of record was a release summary from the 
Washington State Hospital.  The release summarizes the 
veteran's first psychiatric hospitalization for alcohol 
related problems.  Final diagnoses resulting from the 
hospitalization included alcohol dependence in remission, 
atypical depression with intermittent dysphoric mood, and 
antisocial personality disorder with dependent and avoidant 
features.  In addition, lay statements from the veteran dated 
in September 1988 were also of record.  These statements 
detailed an inservice stressor: hauling the bodies of dead 
soldiers from graves administration.

The evidence added to the record since the October 1988 
decision includes the veteran's service administrative 
records showing that his service awards did not include 
combat citations.  Also added since October 1988 is a VA 
psychiatric examination report dated in July 1995.  In that 
report, the examining physician diagnosed personality change 
due to chronic alcohol dependence, alcohol dependence, 
alcohol-induced dementia, and antisocial personality 
disorder.

In addition, since October 1988 the RO has received multiple 
statements from the veteran and other lay persons, generally 
supporting the veteran's contention that he has post-
traumatic stress disorder due to service stressors.

After reviewing the evidence added since October 1988, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence to reopen his claim.    The only 
newly added competent medical evidence addressing the 
veteran's psychiatric status, the July 1995 VA examination 
report, reveals psychiatric diagnoses of an antisocial 
personality disorder and alcohol related problems and no 
diagnosis of post-traumatic stress disorder.  This evidence 
supports the prior denial of the claim.  Therefore, it is not 
so significant by itself or in connection with the evidence 
previously of record that it must be considered in order to 
fairly decide the merits of the claim.  The lay statements 
submitted since the October 1988 decision are not material 
since lay persons are not competent to render a medical 
diagnosis or an opinion concerning medical etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992); Moray 
v. Brown, 5 Vet.App. 211, 214 (1993). Accordingly, the Board 
is of the opinion that the claim for service connection for 
post-traumatic stress disorder should not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Board notes that in a statement dated in October 1997 and 
received in January 1998, the veteran indicated that he was 
receiving treatment for severe stress.  In January 1998, the 
veteran's representative requested a period of 90 days in 
which to submit medical evidence of the veteran's treatment 
for post-traumatic stress disorder.  The veteran was afforded 
the requested time to submit additional evidence but failed 
to do so.  If the veteran is able to obtain medical evidence 
supporting his contention that he has post-traumatic stress 
disorder due to service stressors, he should submit such 
evidence to the RO and request the RO to reopen his claim.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for post-
traumatic stress disorder is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

